.But,
by the Court
:—This is the cafe of a bona fide pur-chafor, for a valuable confideration, from the heirs of á diflei-for, after a defeent caft, and without notice of the diffeifen, It is impoflible, that any precedent can' be produced,.that' any principle can be fuggefted, to authorife fuch.an a ¿lion. There was an acquiefcence of more than forty years, and all the fails were equally in the knowledge ofboth the parties. This cir-cumftance makes the effential diftinilion between the prefent cafe, and the cafe of Haldane vs. Duche’s Executors; where the fails were in the knowledge of the teftator only; and the ailion was brought againft: the reprefentatives of the perfon bimfelf, who had fuppreiTed, if not mifreprefented, the truth.
Non-Suit.